Appeal from a deficiency judgment in a mortgage foreclosure. The referee heard the witnesses, viewed the property, and was better qualified to determine values than the Appellate Division. [See post, p. 1019,] Hill, P. J., Crapser and Bliss, JJ., concur; Heffeman and Schenek, JJ., dissent and vote to modify the judgment on the law and facts so as to award plaintiff a deficiency for $3,497.88 and as so modified to affirm, without costs. In our opinion the value of the mortgaged property at the time of the sale was $20,000.